 1                                                                                     O
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHELE AMMONS,                            Case № 2:18-cv-06489-ODW (MAAx)
12                     Plaintiff,
                                                ORDER DENYING PLAINTIFF’S
13         v.                                   MOTION TO AMEND [34]
14   DIVERSIFIED ADJUSTMENT
15
     SERVICE, INC.,

16                     Defendant.
17                     I.    INTRODUCTION AND BACKGROUND
18         On July 27, 2018, Plaintiff Michele Ammons filed her initial Complaint in this
19   matter, asserting causes of action against Defendant Diversified Adjustment Service
20   (“DAS”), Inc. for (1) violation of the Telephone Consumer Protection Act (“TCPA”),
21   (2) the Fair Debt Collection Practices Act (“FDCPA”), (3) the Rosenthal Fair Debt
22   Collection Practices Act (“RFDCPA”), and (4) Intrusion Upon Seclusion. (Compl.,
23   ECF No. 1.)     The Court issued its Scheduling and Case Management Order
24   (“Scheduling Order”) in October 2018.     (Scheduling Order, ECF No. 16.)       The
25   Scheduling Order, among other deadlines, set February 11, 2019, as the deadline to
26   hear motions to amend pleadings or add parties. (Scheduling Order 24.) In December
27   2018 and January 2019, the parties exchanged discovery and corresponded regarding
28   disputes. (Mot. to Am. Comp. (“Mot.”) 4, ECF No. 34.) In March and April 2019,
 1   they engaged in informal telephonic discovery conferences before the Court. (Mot. 4;
 2   Minutes of Informal Telephonic Discovery Conf., ECF No. 27; Minutes of Informal
 3   Discovery Telephone Conf., ECF No. 33.) On April 25, 2019, Ammons conducted a
 4   30(b)(6) deposition, and “discovered new information relevant to Plaintiff’s case.”
 5   (Mot. 4.)    Thereafter, on May 3, 2019, Ammons moved for leave to amend her
 6   Complaint. (See generally Mot.)
 7          For the reasons discussed below, the Court DENIES Plaintiff’s Motion.1
 8                                    II.   LEGAL STANDARD
 9          “[A]fter the pretrial scheduling order’s deadline for amending the pleadings has
10   expired,” a party seeking to amend “must satisfy the ‘good cause’ standard of Federal
11   Rule of Civil Procedure 16(b)(4)” (“Rule 16”) before amendment will be permitted.
12   Neidermeyer v. Caldwell, 718 F. App’x 485, 488 (9th Cir. 2017) (quoting In re W.
13   States Wholesale Nat. Gas Antitrust Litig. (“In re W. States”), 715 F.3d 716, 737 (9th
14   Cir. 2013)); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir.
15   1992). Pursuant to Rule 16, a scheduling order “may be modified only for good cause
16   and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).
17          “To permit a party to disregard a Rule 16 order by an appeal to the standards of
18   Rule 15 would ‘undermine the court’s ability to control its docket, disrupt the agreed-
19   upon course of the litigation, and reward the indolent and the cavalier.’” Eckert Cold
20   Storage, Inc. v. Behl, 943 F. Supp. 1230, 1233 (E.D. Cal. 1996) (quoting Johnson, 975
21   F.2d at 610–11). The focus of the good cause inquiry is the diligence, or lack thereof,
22   of the party seeking modification and their reasons for seeking amendment. Johnson,
23   975 F.2d at 609; see also Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir.
24   2002) (affirming denial of motion to modify schedule where plaintiff failed to
25   “demonstrate diligence in complying with the dates set by the district court”). Good
26   cause typically will not be found where the party seeking to modify the scheduling
27   1
      Having carefully considered the papers filed in connection with the Motion, the Court deems the
28   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15. The
     hearing on June 3, 2019, at 1:30 p.m. is hereby VACATED.



                                                     2
 1   order knew of the facts and theories supporting amendment since the beginning of the
 2   action. See In re W. States, 715 F.3d at 737; Neidermeyer, 718 F. App’x at 489.
 3         Only where Rule 16’s good cause standard is met must a court consider whether
 4   amendment is proper under Federal Rule of Civil Procedure 15 (“Rule 15”). See
 5   Johnson, 975 F.2d at 608. Although Rule 15 provides that leave to amend shall be
 6   given freely when justice so requires, it is not automatic. Fed. R. Civ. P. 15(a)(2); In
 7   re W. States, 715 F.3d at 738. In evaluating the propriety of leave to amend, the Ninth
 8   Circuit considers five factors: bad faith, undue delay, prejudice to the opposing party,
 9   futility of amendment, and whether plaintiff previously amended his complaint. In re
10   W. States, 715 F.3d at 738.
11                                   III.   DISCUSSION
12         Ammons fails to show good cause to modify the scheduling order to permit her
13   late motion to amend. The Scheduling Order in this matter set February 11, 2019, as
14   the last day to hear motions to amend pleadings or add parties, meaning a motion to
15   amend must have been filed no later than January 14, 2019. (Scheduling Order 24).
16   The Court’s Scheduling Order informs the parties, “[i]f any party moves to amend a
17   pleading after this date, they must address the propriety of amendment under Johnson
18   v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).” (Scheduling Order 5.)
19         Ammons moved for leave to amend her complaint on May 3, 2019, more than
20   three months beyond the deadline to do so. Yet Ammons does not address Johnson or
21   otherwise show good cause to modify the Scheduling Order. Instead, she merely cites
22   the standard for amendment under Rule 15 and lists facts regarding the parties’
23   discovery exchanges. (See Mot. 3–4.) She states that she learned new information at
24   the deposition on April 25, 2019, but DAS contends she would have known of this
25   information from documents DAS produced in December 2018. Ammons also argues
26   that, “[b]ecause [Ammons] attempted to resolve the discovery disputes prior to the
27   cut-off date of February 11, 2019[,] for adding parties or amending pleadings, [her]
28   request should be granted.” (Mot. 4.) However, Ammons fails to explain why she




                                                3
 1   waited more than three months after the deadline to file this Motion.            This is
 2   insufficient to establish good cause under Rule 16.
 3         Neither is Ammons entitled to relief under Rule 15. Rule 15 provides that leave
 4   to amend shall be given freely when justice so requires, but it is not automatic. Fed.
 5   R. Civ. P. 15(a)(2); In re W. States, 715 F.3d at 738. Even were the Court inclined to
 6   find good cause to modify the Scheduling Order, which it is not, justice does not
 7   require leave to amend.     Ammons delayed more than three months beyond the
 8   deadline to move to amend pleadings before bringing this Motion, with a hearing date
 9   after the deadline to file dispositive motions. This delay means that DAS was forced
10   to file its Motion for Summary Judgment (ECF No. 38) before Ammons’s Motion for
11   Leave to Amend can be resolved. Ammons points to the discovery disputes as the
12   reason for her delay, but does not explain her failure to seek relief from the Scheduling
13   Order before the deadline expired or at some earlier time. Finally, Ammons’s counsel,
14   David Chami, states that DAS did not respond to Ammons’s multiple discovery
15   communications, but DAS submits the very responses that Chami declares did not
16   occur. (See Decl. of David A. Chami in Supp. of Pl.’s Mot. ¶¶ 7–9, ECF No. 35; Decl.
17   of Lawrence K. Iglesias in Opp’n to Pl.’s Mot. Exs. 8–9, ECF No. 37-1.) This
18   demonstrates, at best, Ammons’s counsel’s carelessness, and at worst, bad faith.
19   These factors weigh against granting leave.
20                                   IV.    CONCLUSION
21         For the reasons discussed above, the Court DENIES Ammons’s Motion for
22   Leave to Amend. (ECF No. 34.)
23
24         IT IS SO ORDERED.
25         May 30, 2019
26
27                                ____________________________________
28                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE



                                                 4
